Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 1 July 1808
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


                  
                     July the 1st 1808.
                  
                  It has been three weeks since my Dear Grand papa has been away and I have not written once but I am determined now to let him see I have not forgotten my promise. we have all resumed our lessons and go on very well. Virginia is now reading and Mary spells very well. Mama has been sick but she has now quite recovered. poor little James has a very bad breaking out he is still a sweet fellow and begins to talk quite plain and so as to be understood. My bantams have grown prodigiously and are beautifull. We have had artichokes for some time and roasting ears yesterday. There is to be a great Barbacue on the 4th of July in Charlottesville to which Sister Ann is going. mama begs you will send the key of the trunk that had the curtains in it as it was not with the keys of the eight large trunks. I have no news to tell you and therefore you must excuse the shortness of this letter but next post I may be able to write a very long one to you. adieu my dearest Grandpapa beleive me to be with gratitude for your kindness to us all your most affectionate grand Daaughter
                  
                     E. W. R.
                  
                  
                     Sister Ann desires me to tell you she will write next post to you. please to send the inclosed to Miss Forrest
                  
               